Cite as: 585 U. S. ____ (2018)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
         LEO LOUIS KACZMAR, III v. FLORIDA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
                  COURT OF FLORIDA
              No. 17–8148.   Decided June 18, 2018

   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, dissenting from the denial of
certiorari.
   Like a number of other capital defendants in Florida,
petitioner Leo Louis Kaczmar has raised an important
Eighth Amendment challenge to his death sentence that
went unaddressed by the Florida Supreme Court. Specifi-
cally, he argues that the jury instructions in his case
impermissibly diminished the jurors’ sense of responsibil-
ity as to the ultimate determination of death, in violation
of Caldwell v. Mississippi, 472 U.S. 320 (1985). I have
thrice dissented from this Court’s unwillingness to inter-
vene in the face of the Florida Supreme Court’s failure to
address this important question. See Guardado v. Flor-
ida, 584 U. S. ___, ___ (2018); Middleton v. Florida, 583
U. S. ___, ___ (2018); Truehill v. Florida, 583 U. S. ___, ___
(2017). Recently, “[i]n light of the dissenting opinions to
the denial of certiorari,” the Florida Supreme Court in
another capital case finally set out to “explicitly address”
the Caldwell claim. Reynolds v. State, ___ So. 3d ___, n. 8,
2018 WL 1633075, *5, n. 8 (Apr. 5, 2018) (per curiam).
The resulting opinion, however, gathered the support only
of a plurality, so the issue remains without definitive
resolution by the Florida Supreme Court. Thus, for the
reasons previously stated in Truehill, Middleton, and
Guardado, I again respectfully dissent from the denial of
certiorari.